Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it depends on itself.
Claims 5 and 6 are indefinite because they each depend on indefinite claim 4.
For prior art comparison purposes, the claims have been interpreted to each depend directly on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, 5-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 20130329751).
Regarding claim 1, Zhao teaches a method of managing audio data transmissions over a network, comprising the steps of: selecting a client device from a plurality of client devices as a participating device (determine interaction with user S312, fig 3c; this is a selection by choosing to determine interaction, endpoints whose interactions are not determined can be said to be unselected or non-participating devices, Zhao, fig 3c), each client device of the plurality of client devices being in data communication with said network  (Zhao, [0016]); signaling the participating device over said network thereby initiating transmitting of audio data from the participating device at least in part over said network for live broadcasting (real-time communication, Zhao, [0008]), the audio data being indicative of a speaking voice being input into a participating device microphone of the participating device audio signal received at microphone, Zhao, [0024]; and minimizing latency in transmitting of the audio data by throttling data being communicated over said network by one or more client devices of the plurality of client devices only while the participating device is transmitting audio data over said network (data rate set low to improve, i.e. reduce, latency when user is speaking, Zhao, [0008]).  
Regarding claim 2, Zhao teaches the method of claim 1, further comprising the step of: using dynamic network parameters comprising device qualifications of the participating device (based on user’s interaction, Zhao; that is, their interaction is a qualification for whether a data rate action is taken, Zhao, [0008]), live measured audio quality of service metrics (the metric is whether they are talking then action is taken to ensure quality of service based on that metric, Zhao, [0008]), and unwanted data packets (Zhao, [0040-0041]) in performing the step of minimizing latency in transmitting of the audio data by throttling data being communicated over said network by one or more client devices of the plurality of client devices only while the participating device is transmitting audio data over said network (Zhao, [0008]).
Regarding claim 3, Zhao teaches the method of claim 1, further comprising the step of: monitoring data quality of service metrics of the wireless network and each client device of the plurality of client devices in performing the step of minimizing latency in transmitting of the audio data by throttling data being communicated over said network by one or more client devices of the plurality of client devices only while the participating device is transmitting audio data over said network (Zhao, [0009]).
Regarding claim 6, Zhao teaches the method of claim 1, wherein a client device of the one or more client devices being throttled is participating (Zhao, [0008]).
Regarding claim 7, Zhao teaches the method of claim 1, further comprising the step of: performing at least in part one or more steps of said method of managing audio data transmissions over a network using cloud-based processes in communication with said network (processing data for transmission over a network can be considered a cloud if it is at a terminal separate from a terminal with which it communicates, Zhao, [0022]). 
Regarding claim 8, Zhao teaches the method of claim 1, further comprising the step of: using a single access point for wireless data communication with the plurality of client devices (wireless, Zhao, [0018]). 
Regarding claim 9, Zhao teaches claim 1 and also teaches specifically with respect to claim 9 managing data being communicated over said network by each client device of the plurality of client devices only while the participating device is transmitting audio data over said network (not worrying about managing data rate and associated latency when user is not talking, Zhao, [0040-0041]). 
Claim 10 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 11 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 12 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 15 is substantially similar to claim 6 and is rejected for the same reasons.
Regarding claim 16, Zhao teaches the method of claim 9, further comprising the step of: performing network QoS (Quality of Service) in real-time by throttling data communication on said network thereby minimizing latency in transmitting of the audio data (Zhao, [0041]). 
 Regarding claim 17, Zhao teaches claim 1 and also teaches specifically with respect to claim 17 managing network access of the participating device over said network using dynamic network parameters for managing network traffic comprising device qualifications of the participating device (based on user’s interaction, Zhao; that is, their interaction is a qualification for whether a data rate action is taken, Zhao, [0008]), live measured audio quality of service metrics (the metric is whether they are talking then action is taken to ensure quality of service based on that metric, Zhao, [0008]), and unwanted data packets (Zhao, [0040-0041]); and maintaining quality of the audio data using measured dynamic network parameters and configurable rules (Zhao, [0040-0041]).
 Regarding claim 18, Zhao teaches the method of claim 17, further comprising the step of: throttling data being communicated with said network by a client device selected from the plurality of client devices only while the participating device is transmitting audio data over said network (Zhao, [0040-0041]).
Regarding claim 20, Zhao teaches the method of claim 17, further comprising the step of: performing at least in part one or more steps of said method of managing audio data transmissions over a network using cloud-based processes in communication with said network (processing data for transmission over a network can be considered a cloud if it is at a terminal separate from a terminal with which it communicates, Zhao, [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 4, 5, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Thomas (US 20160191453).
Regarding claim 19, Zhao teaches the method of claim 18.
Although Zhao does not explicitly teach the feature of throttling when the client device being throttled is either rogue or is misbehaving, Thomas teaches throttling communications when a user is rogue or misbehaving by communicating while they are at work and not on break or lunch (Thomas, [0043]).
It would have been obvious to one of ordinary skill in the art to throttle when a participant is rogue or misbehaving since doing so is the use of a known technique to improve a similar system in the same way.
Claims 4, 5, 13, and 14 are each substantially similar to claim 19 and are rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651